  Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 1 of 24 PageID #: 1

                                                                                           FILED
                              UNITED STATES DISTRICT COURT                            ___________________
                                                                                        AUG 07 2019
                              EASTERN DISTRICT OF MISSOURI
                                                                                    U.S. DISTRICT COURT
                                    EASTERN DIVISION
                                                                                  EASTERN DISTRICT OF MO
                                                                                          ST. LOUIS
IN THE MATTER OF AN APPLICATION                 )
OF THE UNITED STATES OF AMERICA                 )
FOR A WARRANT TO OBTAIN                         )
RECORDS, LOCATION INFORMATION,                  )
INCLUDING PRECISION LOCATION                    )      No. 4:19 MJ 7307 SPM
INFORMATION,      CELL      SITE                )
INFORMATION,     AND      OTHER                 )      FILED UNDER SEAL
SIGNALING          INFORMATION                  )
ASSOCIATED WITH THE CELLULAR                    )
TELEPHONE HAVING THE NUMBERS                    )
(314) 600-5207.                                 )

                                         APPLICATION

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Angie E. Danis, Assistant

United States Attorney for said District, and hereby makes application to this Court for a warrant

and order, pursuant to Title 18, United States Code, Sections 2703(c)(1)(A) and 3123, authorizing

agents/officers of the Federal Bureau of Investigation and the Drug Enforcement Administration

(hereinafter referred to as "investigative agency(ies)"), and other authorized federal/state/local law

enforcement agencies, to obtain records and location information, including precision location

information, cell site location information, and other signaling information, associated with the

following cellular telephone, which is further identified as follows:

TELEPHONE NO.: (314) 600-5207

ESN/IMSI NO.:          Unknown

SUBSCRIBER:            Unknown

ADDRESS:               Unknown

(hereinafter the "subject cellular telephone").
  Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 2 of 24 PageID #: 2




                            I.      Introduction & Relief Requested

          1.   The undersigned applicant for the Government is an Assistant United States

Attorney in the Office of the United States Attorney for the Eastern District of Missouri, and an

"attorney for the Government," as defined in Fed. R. Crim. P. 1(b)(1)(B). Therefore, pursuant to

Title 18, United States Code, Sections 2703(c) and 3122(a)(1), the undersigned may apply for an

Order authorizing the disclosure of the telecommunication records and information requested

herein.

          2.   The subject cellular telephone is serviced by T-MOBILE (hereinafter referred to

as “the Service Provider”). The records and information requested herein are directed at location-

related information and subscriber information associated with the subject cellular telephone,

and may include information related to when the subject cellular telephone is located in a

protected space, such as a residence. This application does not seek to compel or acquire the

disclosure of the content of any communications.

          3.   The subject cellular telephone is currently being used in connection with

violations of Title 21, United States Code, Sections 846 and 841(a)(1) (hereinafter referred to as

"the subject offenses"), by Marcus MOORE, and others known and unknown.

          4.   The Government makes this application upon a showing of probable cause.

Attached to this application and incorporated by reference as if fully set out herein is the affidavit

of Special Federal Officer Thomas Strode with the Federal Bureau of Investigation which alleges

facts in order to show that there is probable cause to believe that evidence of the commission of

the above-described subject offenses can be obtained by locating and monitoring the location of

the subject cellular telephone, without geographic limitation within the United States, including


                                                  2
  Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 3 of 24 PageID #: 3




by obtaining precision location information (e.g., GPS information), cell site information,

signaling information, and records concerning the subject cellular telephone for a period of forty-

five (45) days measured from the date the Warrant is issued -- i.e., from August 7, 2019, to

September 20, 2019, 11:59 p.m. (CT).

       5.      The present application requests relief in three forms.       First, the application

requests relief in the form of precision location information, including GPS information, associated

with the subject cellular telephone.   Second, the application requests subscriber records and cell

site information, which does not include precision location information, associated with the

subject cellular telephone. Third, the application requests authorization for the installation and

use of pen register and trap-and-trace devices.

                        II.    Precision Location Information Request

       1.      The Government requests a warrant directing the Service Provider, any

telecommunication service providers reflected in Attachment 1, to include providers of any type

of wire and/or electronic communications (herein incorporated by reference), and any other

applicable service providers, to provide precision location information, including Global Position

System (GPS) information, but not the contents of any communications, associated with the

subject cellular telephone, for a period of forty-five (45) days from the date of any warrant issued

hereon -- i.e., from August 7, 2019, to September 20, 2019, 11:59 p.m. (CT).

       2.      The Service Provider is a service provider within the meaning of Title 18, United

States Code, Section 2510(15), and as such, is subject to Title 18, United States Code,

Section 2703(c)(1)(A) which states:

               (c)    Records concerning electronic communication service or
               remote computing service.--(1) A governmental entity may require

                                                  3
  Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 4 of 24 PageID #: 4




               a provider of electronic communication service or remote
               computing service to disclose a record of other information
               pertaining to a subscriber to or customer of such service (not
               including the contents of communications) only when the
               governmental entity--

                      (A)     obtains a warrant issued using the procedures
               described in the Federal Rules of Criminal Procedure...by a court of
               competent jurisdiction....

       3.      The Court has jurisdiction to issue a warrant for the disclosure of precision location

information, as requested herein, because it is "a court of competent jurisdiction," as defined in

Title 18, United States Code, Sections 2711(3), and 2703(a), (b), and (c).   Specifically, the Court

has jurisdiction over the offense being investigated.

       4.      Title 18, United States Code, Section 2703(g) provides that an officer is not

required to be present for the service or execution of a warrant issued under Section 2703.       In

particular, Section 2703(g) states:

               Notwithstanding section 3105 of this title, the presence of an officer
               shall not be required for service or execution of a search warrant
               issued in accordance with this chapter requiring disclosure by a
               provider of electronic communications service or remote computing
               service of the contents of communications or records or other
               information pertaining to a subscriber or customer of such service.

       5.      Title 18, United States Code, Section 2703(c)(3) permits the government to obtain

the requested information and records without providing notice to any subscriber or customer.     In

particular, Section 2703(c)(3) states: "A governmental entity receiving records or information

under this subsection is not required to provide notice to a subscriber or customer."

                        III.    Cell Site Location Information Request

       1.      The Government requests a warrant directing the Service Provider, any

telecommunication service providers reflected in Attachment 1, to include providers of any type

                                                 4
   Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 5 of 24 PageID #: 5




of wire and/or electronic communications, and any other applicable service providers, to provide

certain telecommunication records and information, including cell site location information, but

not the contents of any communication, for the time period of thirty (30) days prior to the warrant

and for forty-five (45) days from the date of the requested warrant -- i.e., from August 7, 2019, to

September 20, 2019, 11:59 p.m. (CT).       In particular, the Government requests the following

telecommunication records and information:

                       (1)    subscriber information and all telephone numbers, ESN, MIN,

IMEI, MSID or IMSI numbers, including any and all customer service records, credit and billing

records, can-be-reached numbers (CBR), enhanced custom calling features, and primary long-

distance carrier;

                       (2)    subscriber information available for any originating telephone

number;

                       (3)    Automated Messaging Accounting (AMA) records (a carrier billing

mechanism data base search which provides records of originating and terminating caller

information for calls at the subject cellular telephone) for the above-specified time period;

                       (4)    cellular telephone records and information pertaining to the

following, for the above-specified time period:

                              (a)     call detail information (provided in an electronic format

specified by the agents/officers of the investigative agency(ies), and other authorized

federal/state/local law enforcement agencies);

                              (b)     cell site activation information, including information

identifying the antenna tower receiving transmissions from the subject cellular telephone


                                                  5
   Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 6 of 24 PageID #: 6




number, and any information on what portion of that tower is receiving a transmission from the

subject cellular telephone number, at the beginning and end of a particular telephone call made

to or received by the subject cellular telephone number;

                                (c)    numbers dialed;

                                (d)    call duration;

                                (e)    incoming numbers if identified;

                                (f)    signaling information pertaining to that number;

                                (g)    a listing of all control channels and their corresponding cell

sites;

                                (h)    an engineering map showing all cell site tower locations,

sectors and orientations; and

                                (i)    subscriber information, including the names, addresses,

credit and billing information, published and non-published for the telephone numbers being dialed

from the subject cellular telephone.

                                (j)    historical location estimates, such as Network Event

Location System (NELOS), round-trip time (RTT), GPS, and per-call measurement data (PCMD)

and

                                (k)    Internet Protocol (IP addresses) utilized by and signaled to

and from the subject cellular telephone.

         2.    The Service Provider is a service provider within the meaning of Title 18, United

States Code, Section 2510(15), and as such, is subject to Title 18, United States Code,

Section 2703(c)(1)(A) which states:


                                                  6
   Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 7 of 24 PageID #: 7




                (c)     Records concerning electronic communication service or
                remote computing service.--(1) A governmental entity may require
                a provider of electronic communication service or remote
                computing service to disclose a record of other information
                pertaining to a subscriber to or customer of such service (not
                including the contents of communications) only when the
                governmental entity--

                       (A)     obtains a warrant issued using the procedures
                described in the Federal Rules of Criminal Procedure...by a court of
                competent jurisdiction....

        3.      The Court has jurisdiction to issue a warrant for the disclosure of requested

telecommunications records, including cell site records because it is "a court of competent

jurisdiction," as defined in Title 18, United States Code, Sections 2711(3), and 2703(a), (b), and

(c).   Specifically, the Court has jurisdiction over the offense being investigated.

        4.      Title 18, United States Code, Section 2703(g) provides that an officer is not

required to be present for the service or execution of a warrant issued under Section 2703.     In

particular, Section 2703(g) states:

                Notwithstanding section 3105 of this title, the presence of an officer
                shall not be required for service or execution of a search warrant
                issued in accordance with this chapter requiring disclosure by a
                provider of electronic communications service or remote computing
                service of the contents of communications or records or other
                information pertaining to a subscriber or customer of such service.

        5.      Title 18, United States Code, Section 2703(c)(3) permits the government to obtain

the requested information and records without providing notice to any subscriber or customer.   In

particular, Section 2703(c)(3) states: “A governmental entity receiving records or information

under this subsection is not required to provide notice to a subscriber or customer.”




                                                  7
  Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 8 of 24 PageID #: 8




                         IV.     Pen Register, Trap-and-Trace Request

       1.      The Government's application seeks an Order, pursuant to Title 18, United States

Code, Section 3122, authorizing the installation and use of pen register and trap-and-trace devices,

including enhanced caller identification, as defined in Title 18, United States Code, Section 3127,

without geographic limitation within the United States, and including an Order authorizing the

installation and use of a pen register to record or decode dialing, routing, addressing, or signaling

information transmitted by the subject cellular telephone number further identified herein, and a

trap-and-trace device, including enhanced caller identification, which captures the incoming

electronic or other impulses which identify the originating number or other dialing, routing,

addressing and signaling information reasonably likely to identify the source of a wire or electronic

communication to and from the subject cellular telephone number, direct connect, Voice-over-

LTE (VoLTE), non-content data transmissions, or digital dispatch dialings (if applicable), the dates

and times of such dialings, and the length of time of the connections, for the time period from

August 7, 2019, to September 20, 2019, 11:59 p.m. (CT).

       2.      In making this application, the Government does not seek the contents of any

communication, such that other legal process would be required.

       3.      As previously outlined, the Government certifies that the information likely to be

obtained through the aforesaid pen register and trap-and-trace devices, including enhanced caller

identification, is relevant to an ongoing criminal investigation.

       4.      The Government further requests that the Order direct the telecommunications

service providers reflected in Attachment 1, to include providers of any type of wire and/or

electronic communications, here incorporated by reference, and any other applicable service


                                                  8
   Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 9 of 24 PageID #: 9




providers, to initiate caller identification on the subject cellular telephone number listed above,

without the knowledge of or notification to the subscriber, for the purpose of registering incoming

telephone numbers.

       5.      The Government further requests that the Order direct the furnishing of

information, facilities, and technical assistance, as necessary, to unobtrusively accomplish the

installation and use of the pen register and trap-and-trace devices, including enhanced caller

identification, by the telecommunications service providers reflected in Attachment 1, to include

providers of any type of wire and/or electronic communications and any other applicable service

providers, and with a minimum of disruption of normal telephone service.

       6.      The Government further requests that the Order direct that the results of the pen

register and trap-and-trace devices, including enhanced caller identification, be provided to the

agents/officers of the investigative agency(ies) at reasonable intervals for the duration of the Order.

                     V.      Changed Numbers, Compensation and Sealing

       1.      The Government requests that should the subject cellular telephone and/or ESN,

MIN, IMEI, MSID or IMSI number listed above be changed by the subscriber during the effective

period of any Order granted as a result of this application, that the Court order the request for pen

register and trap-and-trace devices remain in effect for any new telephone to which the subject

cellular telephone listed above is changed, throughout the effective period of such Order.

       2.      The Government further requests that the Order direct that the lead investigative

agency provide the telecommunications service providers reflected in Attachment 1, to include

providers of any type of wire and/or electronic communications, and any other applicable service




                                                  9
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 10 of 24 PageID #: 10




providers, just compensation for reasonable expenses incurred in providing such information,

facilities and technical assistance.

                VI.     Sealing, Notification and Miscellaneous Considerations

        1.      Pursuant to Title 18, United States Code, Section 2703, the Government requests

that the Court direct that the telecommunications service providers reflected in Attachment 1, to

include providers of any type of wire and/or electronic communications, and any other applicable

service providers, shall provide the agents/officers of the investigative agency(ies), and other

authorized federal/state/local law enforcement agencies, with the following:

                (1) subscriber information;

                (2) length of service (including start date);

                (3) the types of service utilized;

                (4) instrument number or other subscriber number or identity, including any

                    temporarily assigned network address;

                (5) all available names, addresses, and identifying information, and other

                    subscriber and service feature information;

                (6) toll records including incoming and outgoing telephone numbers;

                (7) credit information, billing information, and air-time summaries for available

                    service periods, for the IP (internet protocol) addresses being utilized by and

                    signaled to and from the aforementioned subject cellular telephone,

for the telephone numbers being dialed to and from the aforementioned subject cellular telephone

at reasonable intervals for the past thirty (30) days from the date of this Warrant and at reasonable




                                                     10
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 11 of 24 PageID #: 11




intervals for up to forty-five (45) days from the date of this Warrant -- i.e., from August 7, 2019,

to September 20, 2019, 11:59 p.m. (CT).

       2.      Pursuant to Title 18, United States Code, Section 2703(c)(3), the Government entity

or agency receiving these records or information as a result of this application and accompanying

warrant and order will not provide notice to the subscriber or customer of the subject cellular

telephone.

       3.      This Court has authority under Title 18, U.S.C., Section 2705(b) to issue “an order

commanding a provider of electronic communications service or remote computing service to

whom a warrant, subpoena, or court order is directed, for such period as the court deems

appropriate, not to notify any other person of the existence of the warrant, subpoena, or court

order.” Id.

       4.      In this case, such an order is appropriate because the Government seeks the warrant

in part under the authority granted to this court pursuant to Title 18, U.S.C., Section 2703. The

requested warrant is related to an ongoing criminal investigation that is not public and this portion

of the investigation is not known to the subjects of the investigation. Premature notification may

alert the subject(s) to the existence of the investigation. If the subjects were notified about the

existence of the requested warrant, the subjects could destroy evidence. Accordingly, there is

reason to believe that notification of the existence of the warrant will seriously jeopardize the

investigation, including giving the subjects an opportunity to: flee, destroy and/or tamper with

evidence; change patterns of behavior; or notify confederates. See Title 18, U.S.C., Section

2705(b)(2), (3), and (5). Based on the nature and circumstances of the investigation, there is also

reason to believe that notification of the existence of the warrant will result in endangering the life


                                                  11
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 12 of 24 PageID #: 12




or physical safety of an individual, or the intimidation of potential witnesses.     See Title 18,

U.S.C., Section 2705(b)(1) and (4).

        5.      Based on the foregoing, pursuant to Title 18, United States Code, Sections

3123(d)(1) and (2) and 2705(b), the Government requests that the Court direct the Service Provider

and the telecommunications service providers reflected in Attachment 1, to include providers of

any type of wire and/or electronic communications, and any other applicable service providers,

not to disclose the existence of this application and/or any warrant or order issued upon this

application, or the existence of the investigation, for a period of one year from the date of this

Order, to a subscriber or lessee or to any other person, except that the provider may disclose the

warrant and any Order to an attorney for the provider for the purpose of receiving legal advice.

        6.      The information requested herein does not require a physical intrusion or physical

trespass into any protected space.     Accordingly, it is respectively requested that the warrant

authorize the investigative agency(ies), and other authorized federal/state/local law enforcement

agencies, to obtain the location information described herein at any time, day or night.

        7.      The Government further requests that the Order direct that the investigative

agency(ies) provide the telecommunication providers reflected in Attachment 1, to include

providers of any type of wire and/or electronic communications, and any other applicable service

providers, just compensation for reasonable expenses incurred in providing such information,

facilities and technical assistance.

        8.      In light of the ongoing nature of the investigation as reflected in the attached

affidavit, and because disclosure at this time would seriously jeopardize the investigation,




                                                12
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 13 of 24 PageID #: 13




including by giving the subject(s) an opportunity to destroy and/or tamper with evidence and flee,

applicant requests that the application, affidavit and warrant be sealed.

       WHEREFORE, on the basis of the allegations contained in this application, and on the

basis of the affidavit of Special Federal Officer Thomas Strode with the Federal Bureau of

Investigation, which is attached hereto and made a part hereof, applicant requests this Court to

issue a Warrant authorizing agents/officers of the Federal Bureau of Investigation and the Drug

Enforcement     Administration     (the   investigative   agency(ies)),     and   other   authorized

federal/state/local law enforcement agencies, to obtain location information, including precision

location information, cell site location information, and other signaling information associated

with the subject cellular telephone.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

current knowledge, information, and belief.

       Dated this     7th     day of August, 2019.

                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney


                                                      ANGIE E. DANIS, #64805MO
                                                      Assistant United States Attorney




                                                 13
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 14 of 24 PageID #: 14




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


IN THE MATTER OF AN APPLICATION                 )
OF THE UNITED STATES OF AMERICA                 )
FOR A WARRANT TO OBTAIN                         )
RECORDS, LOCATION INFORMATION,                  )
INCLUDING PRECISION LOCATION                    )      No. 4:19 MJ 7307 SPM
INFORMATION,      CELL      SITE                )
INFORMATION,     AND      OTHER                 )      FILED UNDER SEAL
SIGNALING          INFORMATION                  )
ASSOCIATED WITH THE CELLULAR                    )
TELEPHONE HAVING THE NUMBERS                    )
(314) 600-5207.                                 )

                                           AFFIDAVIT

       Thomas Strode, being duly sworn, deposes and says that he is a Special Federal Officer

with the Federal Bureau of Investigation, duly appointed according to law and acting as such.

                                           Introduction

       1. I am a deputized Special Federal Officer (SFO) with the Federal Bureau of

Investigation (FBI).    Additionally, I am employed as a Police Officer for the St. Louis

Metropolitan Police Department (SLMPD) and have been so employed for the past nine years. I

am currently assigned to the Intelligence Division, which specializes in the investigation of violent

offenders and narcotics traffickers. Through my training and experience, I am familiar with the

debriefing of cooperating witnesses, interviews of suspects and witnesses, and methods of

investigating violent crimes, murders and narcotics related activities. Additionally, I have been

trained and have experience in utilizing electronic and/or cellular data including but not limited to,

telephone toll analysis, cell tower dumps/searches, call log analysis and stored cellular data.

During the past nine years as a Police Officer with the SLMPD, I have been involved in a multitude
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 15 of 24 PageID #: 15




of drug and violent crime investigations involving arrests, interviews, informant debriefings, and

surveillances. The following information is based on my personal observations, investigation,

training and experience, and the observations and information provided to me by other members

of the investigative team.

       2. The facts alleged in this affidavit come from my own investigation, my training and

experience, and information obtained from other investigators and witnesses.    As this affidavit is

submitted for the limited purpose of establishing probable cause to locate and monitor the location

of a cellular telephone as part of a criminal investigation, it does not set forth all of the my

knowledge regarding this matter.

       3. Upon information and belief, and as explained in greater detail below, the cellular

Telephone bearing number (314) 600-5207 (hereinafter the "subject cellular telephone"), which

is being serviced by T-MOBILE (hereinafter referred to as “the Service Provider”), has been used,

and is presently being used, in connection with the commission of offenses involving ongoing

violations of Title 21, United States Code, Sections 846 and 841(a)(1) (hereinafter referred to as

"the subject offenses"), by Marcus MOORE (hereinafter “target subject” or M. MOORE) and

others known and unknown.

       4. The present affidavit is being submitted in connection with an application of the

Government for a warrant and order authorizing agents/officers of the investigative agency(ies),

and other authorized federal/state/local law enforcement agencies, to obtain location information,

including precision location information, cell site location information, and other signaling

information, including pen register information, in an effort to locate and monitor the location of

the subject cellular telephone.


                                                2
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 16 of 24 PageID #: 16




        5. Your affiant further states that there is probable cause to believe that the location

Information associated with the subject cellular telephone will lead to evidence of the

aforementioned subject offenses as well as to the identification of individuals who are engaged in

the commission of those criminal offense and related crimes.

                                Investigation and Probable Cause

        6. I am currently participating in an investigation with members of the SLMPD Special

Operations Division, FBI, and Drug Enforcement Administration (“DEA”) regarding the illegal

importation and distribution of narcotics by numerous individuals involved with the 41 Delmar

Crips Criminal Street Gang. Members and affiliates of this gang distribute heroin and fentanyl in

Saint Louis City, as well as some areas in Saint Louis County. Both St. Louis City and St. Louis

County are located within the Eastern District of Missouri. Members and affiliates of this gang

commonly arm themselves with illegally obtained firearms and commonly utilize violence to

protect their narcotics and their proceeds from narcotics sales. Members of the 41 Delmar Crips

use multiple cellular phone numbers to coordinate their narcotic transactions and commonly

compartmentalize their narcotics trafficking utilizing one cellular phone for contact with buyers

and one phone for contact with other distributors and/or suppliers. Additionally, the members of

this gang are known to keep multiple cellular phones, which are utilized for the purpose of selling

illicit narcotics.

                                Information Obtained on Target Subject

        7. In May of 2018, the investigative team became aware of Marcus MOORE, who is

Associated with the 41 Delmar Mob, who investigators know to be involved in the distribution of

illicit narcotics. This information first became available to investigators after intercepting


                                                  3
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 17 of 24 PageID #: 17




communication over a court-authorized wiretap of Christopher PIPES’ cellular telephone.

Subsequently, investigators have received further information into the illicit activities of Marcus

MOORE from confidential sources, their own observations and investigative methods, as well as

previous court authorized wiretaps into cellular phones that Marcus MOORE was utilizing.

Furthermore, while conducting a court authorized wiretap of Christopher MOORE’s cellular

telephone, investigators have intercepted further pertinent communication which involves illicit

criminal activity of which Marcus MOORE is a part.

                                       Telephonic Intercepts

        8. On July 25, 2019, while monitoring a court authorized wiretap of Christopher

MOORE’s telephone (314) 296-7379, Marcus MOORE contacted Christopher MOORE, at

approximately 1011 hours, from the subject cellular telephone, per session number 4403. The

following is a transcript of a portion of that call:

                C. MOORE: Hello?

                M. MOORE: What’s up with it, cuz?

                C. MOORE: Hello?

                M. MOORE: What’s cracking?

                C. MOORE: What’s up?

                M. MOORE: Shit, where you at?

                C. MOORE: Shit, I’m at Teneisha crib. [Aside: What the fuck?]

                M. MOORE: Oh, you. What you say? You putting your shit together?

                C. MOORE: Oh, yeah.

                M. MOORE: What you trying to do? Where you at? What you in now? The truck?


                                                       4
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 18 of 24 PageID #: 18




        9. It is the opinion of the investigative team, based on their knowledge of Marcus

MOORE and Christopher MOORE, their knowledge of members and associates of the 41

Delmar Mob, their own training, and previous experiences that Marcus MOORE inquired as to

the location of Christopher MOORE, who informs him he is at Teneisha’s house. It should be

noted that the investigative team is of the belief that Christopher MOORE is referring to his sister,

Teneisha MOORE’s residence. Marcus MOORE subsequently asks Christopher MOORE if he

is “putting his shit together.” Investigators believe that Marcus MOORE was asking Christopher

MOORE if he was putting a quantity of narcotics together, to which Christopher MOORE states

that he is.

        10. On July 31, 2019, while monitoring a court authorized wiretap of Christopher

MOORE’s telephone (314) 296-7379, Marcus MOORE was contacted by Christopher MOORE,

at approximately 1403 hours, on the subject cellular telephone, per session number 5389. The

following is a transcript of a portion of that call:

        M. MOORE: You been fucking with that nigga, OZ ass?

        C. MOORE: Who?

        M. MOORE: I mean, not OZ, but Dub.

        C. MOORE: Nah, shit. I was just, he just wanted me to [UI] it for him.

        M. MOORE: Right, ah ok. [UI[ that going. Take all tha shit in. Bread and them say that

                     shit cool?

        C. MOORE: Yeah.

        M. MOORE: Yeah, Bread told me it was cool though, too though.

        C. MOORE: Oh shit, I was gonna give it to they ass. See what the fuck they do with it.


                                                       5
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 19 of 24 PageID #: 19




       M. MOORE: They paid you back yet?

       C. MOORE: Yeah, they paid me. I ain’t gonna give they ass too much.

       M. MOORE: Right. Alright, I’m out in Baden, man.

       11. It is the opinion of the investigative team, based on their knowledge of Marcus

MOORE and Christopher MOORE, their knowledge of members and associates of the 41

Delmar Mob, their own training, and previous experiences that Marcus MOORE was inquiring

about several third parties to Christopher MOORE. When he asked if he was dealing with Dub,

the investigative team is of the opinion that he was referring to Christopher MOORE selling him

quantities of narcotics. Furthermore, when Marcus MOORE asked if “Bread told him it was

cool,” the investigative team is of the belief that he was asking Christopher MOORE if Bread was

satisfied with the quality of narcotics. Furthermore, Marcus MOORE asks Christopher MOORE

if they paid him back yet, to which Christopher MOORE states that they had and that he wasn’t

going to give them too much. The investigative team believes this portion of the conversation is

indicative that Christopher MOORE had fronted a supply of narcotics to Bread and that Bread had

paid him back. Furthermore, when Christopher MOORE states that he wasn’t going to give them

too much, the investigative team believes he is informing Marcus MOORE that he was not going

to provide Bread too large of a quantity of narcotics since it was being fronted.

       12. Based upon the foregoing, I believe Marcus MOORE is utilizing the subject cellular

telephone in efforts to communicate with Christopher MOORE, as well as other members and

associates of the 41 Delmar Mob in an effort to conduct and discuss illicit, narcotic related activity.

       13. The investigation has clearly demonstrated that the subject cellular telephone is




                                                  6
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 20 of 24 PageID #: 20




being used in connection with the commission of offenses involving ongoing violations of Title

21, United States Code, Sections 846 and 841(a)(1) (the subject offenses). It is critical that the

investigative team be able to locate and monitor the movements of the subject cellular telephone

thereby assisting in the identification of the co-conspirators and the seizure of narcotics. Your

affiant believes that the requested authorization would be a valuable asset in achieving the overall

goals of the investigation.

                           Investigative Considerations and Techniques

       14.     Based on my knowledge, training, and experience, as well as information provided

by investigators with specialized experience relating to cellular telephone technology, I am aware

of the following facts and considerations:

       A.      Wireless phone providers typically generate and retain certain transactional

information about the use of each telephone call, voicemail, and text message on their system.

Such information can include log files and messaging logs showing all activity on a particular

account, such as local and long distance telephone connection records, records of session times

and durations, lists of all incoming and outgoing telephone numbers or other addressing

information associated with particular telephone calls, voicemail messages, and text or multimedia

messages.

       B.      Wireless phone providers also typically generate and retain information about the

location in which a particular communication was transmitted or received.     For example, when a

cellular device is used to make or receive a call, text message or other communication, the wireless

phone provider will typically generate and maintain a record of which cell tower(s) was/were used

to process that contact.      Wireless providers maintain information, including the corresponding


                                                  7
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 21 of 24 PageID #: 21




cell towers (i.e., tower covering specific geographic areas), sectors (i.e., faces of the towers), and

other signaling data as part of their regularly conducted business activities.    Typically, wireless

providers maintain records of the cell tower information associated with the beginning and end of

a call.

          C.   Because cellular devices generally attempt to communicate with the closest cell

tower available, cell site location information from a wireless phone provider allows investigators

to identify an approximate geographic location from which a communication with a particular

cellular device originated or was received.

          D.   Wireless providers may also retain text messaging logs that include specific

information about text and multimedia messages sent or received from the account, such as the

dates and times of the messages. A provider may also retain information about which cellular

handset or device was associated with the account when the messages were sent or received. The

provider could have this information because each cellular device has one or more unique

identifiers embedded inside it.     Depending upon the cellular network and the device, the

embedded unique identifiers for a cellular device could take several different forms, including an

Electronic Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile

Identification Number ("MIN"), a Subscriber Identity Module ("SIM"), an International Mobile

Subscriber Identifier ("IMSI"), or an International Mobile Station Equipment Identity ("IMEI").

When a cellular device connects to a cellular antenna or tower, it reveals its embedded unique

identifiers to the cellular antenna or tower in order to obtain service, and the cellular antenna or

tower records those identifiers.




                                                  8
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 22 of 24 PageID #: 22




       E.      Wireless providers also maintain business records and subscriber information for

particular accounts. This information could include the subscriber’s full name and address, the

address to which any equipment was shipped, the date on which the account was opened, the length

of service, the types of service utilized, the ESN or other unique identifier for the cellular device

associated with the account, the subscriber’s Social Security Number and date of birth, all

telephone numbers and other identifiers associated with the account, and a description of the

services available to the account subscriber. In addition, wireless providers typically generate and

retain billing records for each account, which may show all billable calls (including outgoing digits

dialed). The providers may also have payment information for the account, including the dates

and times of payments and the means and source of payment (including any credit card or bank

account number).

       F.      Providers of cellular telephone service also typically have technical capabilities that

allow them to collect and generate more precise location information than that provided by cell

site location records. This information is sometimes referred to as E-911 phase II data, GPS data

or latitude-longitude data. In the Eastern District of Missouri, such information is often referred

to as "precision location information" or "PLI" data. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking technology

built into the phone or by attempting to triangulate the device’s signal using data from several of

the provider’s cell towers. Depending on the capabilities of the particular phone and provider, E-

911 data can sometimes provide precise information related to the location of a cellular device.

       15. In order to locate the subject cellular telephone and monitor the movements of the

phone, the investigative agency(ies), and other authorized federal/state/local law enforcement


                                                 9
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 23 of 24 PageID #: 23




agencies, may need to employ one or more techniques described in this affidavit and in the

application of the government. The investigative agency(ies), and other authorized

federal/state/local law enforcement agencies, may seek a warrant to compel the Service Provider,

any telecommunication service providers reflected in Attachment 1, to include providers of any

type of wire and/or electronic communications (herein incorporated by reference), and any other

applicable service providers, to provide precision location information, including Global Position

System information (if available), transactional records, including cell site location information,

and pen register and trap-and-trace data.

       16. None of the investigative techniques that may be employed as a result of the present

application and affidavit require a physical intrusion into a private space or a physical trespass.

Electronic surveillance techniques such as pen register and cell site location monitoring typically

have not been limited to daytime use only.    Furthermore, the criminal conduct being investigated

is not limited to the daytime.   Therefore, the fact that the present application requests a warrant

based on probable cause should not limit the use of the requested investigative techniques to

daytime use only. Accordingly, the investigative agency(ies), and other authorized

federal/state/local law enforcement agencies, request the ability to employ these investigative

techniques at any time, day or night.

       17. The monitoring of the location of the subject cellular telephone by one of the methods

described herein will begin within ten (10) days of the date of issuance of the requested Warrant

and Order.




                                                 10
 Case: 4:19-mj-07307-SPM Doc. #: 1 Filed: 08/07/19 Page: 24 of 24 PageID #: 24




                                           Conclusion

       18. Based on the above information, there is probable cause to believe that the subject

cellular telephone is being used to promote and facilitate a conspiracy to distribute narcotics and

the requested authorization would provide relevant evidence of the conspiracy.   There is likewise

probable cause to conclude that locating and monitoring the movements of the subject cellular

telephone will lead to the relevant evidence concerning violations of Title 21, United States Code,

Sections 846 and 841(a)(1).




DATE                                                 Thomas Strode
                                                     Special Federal Officer
                                                     Federal Bureau of Investigation

Sworn to and subscribed before me this                 day of August, 2019.



                                                     SHIRLEY P. MENSAH
                                                     UNITED STATES MAGISTRATE JUDGE
                                                     Eastern District of Missouri




                                                11
